Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the rce amendment filed on 9/6/2022.
Claims 1, 3-9, and 11-16 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al (US 20150199311, hereafter Charbonneau) in view of prasanna Kumar et al. (US 20160210123, hereafter Kumar) and Schroth et al. (US 20070006188 A1, hereafter Schroth) and Goeb (US 20180330094).

Per claim 1:
Charbonneau teaches:  A method, comprising: receiving a file by a processor associated with a device having at least one hardware component, the file containing declarative parametric language, the declarative parametric language being computer programming code defining a data structure in a human-readable format, the data structure being one of a plurality of data structures (see at least, [0016], data collection and the data structures; [0004] A page is presented to the client to define and configure the feature. The definition is stored in XML in a database and is used to dynamically build a page and data structure for collecting the required data.  Note that XML is a declarative parametric language that is both human-readable and machine-readable.  See also [034] of the instant specification reciting XML as one of examples of such a language; [0018] The framework may store the information in XML format and then dynamically create a dataset and build a page specific to the add-on);
 	parsing the declarative parametric language in the file containing declarative parametric language, by the processor, to generate the data structure (see at least [0018] The framework may store the information in XML format and then dynamically create a dataset and build a page specific to the add-on; [0004] A page is presented to the client to define and configure the feature. The definition is stored in XML in a database and is used to dynamically build a page and data structure for collecting the required data)
 	Charbonneau further discloses providing at least three software components based at least in part upon the data structure, the software components including a component data collector, a feature manager, and a managed object, (see at least [0016], The system automatically creates the code for the pages for display and data collection and the data structures required, and in the case of feed add-ons, creates the integration necessary for the system to send data to a third party; [0014], an integration services module 116 provides the means of data transfer when the add-on requires a data feed through an API, bulk job processing or a trigger to provide a record to a third party; [0015], The framework allows for the addition of three types of add-ons: (1) display add-ons, which provide a display component that is presented to a shopper when the shopper visits a site (examples: facebook like, follow and send); (2) integration add-ons, which send data (e.g. product/order/fulfillment data) from the e-commerce system to the third party, which can be used by the third party for marketing/analytics/recommendation purposes, for example, and which use an integration framework and jobs for providing the data to the third party; and (3) a display and integration combination whereby the add-on has both a display and an integration data feed component; Note that the modules for data collection, data feed and integration, and display and integration component correspond to the component data collector, feature manger, and managed object respectively).
 	Charbonneau teaches the framework allows for the addition of the three types of add-ons based on the XML data structure (see at least [0016]; [0014]; [0015]), but does not explicitly teach that the add-ons addition includes combining the add-ons  within a binary executable file.  Kumar teaches combining software modules into a single file (Kumar, see at least [0100] The application builder 50 of the transformation layer TL receives the XML file 48, step 88, extracts the data from the file 48, step 89.  The transformation layer TL also provides the software module groups, step 90.  The application builder 50 then chooses software module group corresponding to the setting in the XML file, step 92.  It also selects software modules corresponding to user selected data handling blocks, step 94, and forms a high level grouping of selected software modules.  This grouping of selected high-level software modules are then packed with a wrapper class, step 96); [0067] The selection may involve combining the modules in a way that is possible to compile by the application compiler 30 employing the selected framework.  The combining may involve packing the selected software modules in a wrapper class, for instance a java class, dedicated to the framework for implementing the application; [0105] Based on the values of XML tags, corresponding code of the selected software modules is packed into an appropriate format as accepted by the selected stream processing framework).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s combining software modules into a file with Charbonneau’s extensibility framework for an application development to modify Charbonneau to combine the add-on modules selected into a file as taught by Kumar, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Kumar’s functionality with that of Charbonneau results in a system that allows combing software modules to generate an application code functionality. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide necessary modules in a merged file to deliver as a single source (Kumar, see at least [0100]; [0067]; [0105] Based on the values of XML tags, corresponding code of the selected software modules is packed into an appropriate format as accepted by the selected stream processing framework).
Kumar does not explicitly teach combining software modules within a binary executable file  Schroth teaches combining software components within a binary executable file (Schroth, see at least, [0005] The data processing device may comprise a generation unit which may be adapted to generate the code by combining, in accordance with the user-defined description of the application, compiled code blocks; [0015] Particularly, the user-defined description of the manner of linking basic building blocks may first be converted in a more formalized description (for instance an XML file).  Such a formalized description is a first step to the generation of executable code and bundles pre-compiled software blocks in accordance with a definition of parameters.  An engine may then automatically generate the executable code, for instance object code (more particularly a sequence of logical values "0" and "1" directly executable by a machine) by synthesizing the compiled blocks to form code which has no descriptive commands left, but is directly executable.  Such an engine may directly read-in the formalized description and may construct the executable code).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Schroth’s modular code generation and combing software modules into an executable file with Kumar’s combining software modules into a file with Charbonneau’s extensibility framework for an application development to modify Charbonneau and Kumar to combine the add-on modules selected into a binary executable file as taught by Schroth, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Schroth’s functionality with that of Charbonneau and Kumar results in a system that allows modular code generation and combing software modules into an executable file to directly execute the file. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide necessary modules in a merged executable file so that the combined modules can be “directly executable without the necessity to compile the code before using the code by a machine” reducing the amount of human resources needed for creating usable code, and the time needed for updating or modifying code ([0020]).
	Charbonneau further discloses the component data collector being software configured to collect data from at least one of a hardware component and a software component, the feature manager being software configured to selectively obtain first data from at least one component data collector and provide second data to at least one managed object, the managed object being software configured to expose the second data outside of the binary executable file (Charbonneau, see at least [0016], The system automatically creates the code for the pages for display and data collection and the data structures required, and in the case of feed add-ons, creates the integration necessary for the system to send data to a third party; [0014], an integration services module 116 provides the means of data transfer when the add-on requires a data feed through an API, bulk job processing or a trigger to provide a record to a third party; [0015], The framework allows for the addition of three types of add-ons: (1) display add-ons, which provide a display component that is presented to a shopper when the shopper visits a site (examples: facebook like, follow and send); (2) integration add-ons, which send data (e.g. product/order/fulfillment data) from the e-commerce system to the third party, which can be used by the third party for marketing/analytics/recommendation purposes, for example, and which use an integration framework and jobs for providing the data to the third party; and (3) a display and integration combination whereby the add-on has both a display and an integration data feed component; Note that the modules for data collection, data feed and integration, and display and integration component correspond to the component data collector, feature manger, and managed object respectively; note that display add-ons exposes the data received or fed outside of code files).
	Charbonneau and also Schroth further disclose the at least three software components being regressed (Charbonneau, see at least [0015], The framework allows for the addition of three types of add-ons …data feed component; [0013] An extensibility framework system and method allows a third party to create add-ons (e.g. plug-ins or widgets) which may be dynamically added to a global e-commerce system command console for placement on merchant web pages. The add-ons manage third party behaviors which may be injected into storefront workflows by a site's content manager. Third parties may add their plug-ins to the e-commerce system, dynamically creating a data structure in the data base;   [0014] The extensibility framework system and method allows a content manager to select and configure add-ons, and using that information, automatically create the page rendering and data collection capabilities for the add-on; Note that the extensibility framework is loosely coupled components based, which components are independently regressed; Also see Schroth, see at least [0022], modular building blocks; [0060]; [0071], Note that modular blocks are independent loosely coupled components that are combinable).
	Charbonneau teaches generating with the feature manager, mapping of each of the plurality of data structures (see at least [0016], The client selects an add-on and a page is created from XML processes which allow the client to configure the add-on for their site. The system automatically creates the code for the pages for display and data collection and the data structures required, and in the case of feed add-ons, creates the integration necessary for the system to send data to a third party; [0018] The framework may store the information in XML format and then dynamically create a dataset and build a page specific to the add-on. Further processing may be required depending on the type of add-on selected. For example, a display item may require code to create the display (e.g. HTML to create a button on a page). A feed, which moves data from one system to another, may require additional set up with integration services. [0021] For the Add-On configuration, the data defining an add-on is represented as XML documents which are defined against XSD (PluginConfiguration.xsd & PluginConfigurationRuntime.xsd). Both the XML documents and the site specific add-on configuration details are stored in a group of tables. Within the e-commerce system, page configuration details may be stored in XML format in a local database 114, and an integration services module 116 provides the means of data transfer when the add-on requires a data feed through an API, bulk job processing or a trigger to provide a record to a third party; [0022] Configuration is stored as SML and maps to a pluginConfiguration. Runtime is stored as XML and maps to a pluginConfigurationRuntime ExtensibleSitePlugin Defines the relationship of an ExtensiblePlugin and a site … In addition to this generic behavior, a mechanism was also needed to define a relationship between a add-on and an integration).  However, it is not clearly recited that the mapping is one-to-one.
	However, one-to-one mapping is well-known and particularly, Goeb teaches such one-to-one mapping (Goeb,  [0030] The file system data 130 can include data structures 136. Each of the data structures 136 can relate to a different file 133, such as in a one-to-one mapping or a many-to-one mapping).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goeb’s one-to-one mapping with Schroth’s modular code generation and combing software modules into an executable file with Kumar’s combining software modules into a file with Charbonneau’s extensibility framework for an application development to modify Charbonneau and Kumar to combine the add-on modules selected into a binary executable file as taught by Schroth, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to data structure systems.  Combining Goeb’s functionality with that of Charbonneau, Schroth and Kumar results in a system that allows one-to-one mapping. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide each record in each table only appears once so that a single entity is associated with a single instance of the other entity (Goeb,  [0030] The file system data 130 can include data structures 136. Each of the data structures 136 can relate to a different file 133, such as in a one-to-one mapping or a many-to-one mapping).
	3. The method of claim 1, wherein the data structure includes a first identifier identifying the component data collector, a second identifier identifying the feature manager, and a third identifier identifying the managed object, and at least one rule specifying an operation or constraint  (Charbonneau, see at least TABLE 1 showing the XML datasets; table 2 and 5 showing the add-on data defintiions including IDs of modules and properties, and XML constraint rules;[0021] For the Add-On configuration, the data defining an add-on is represented as XML documents which are defined against XSD (PluginConfiguration.xsd & PluginConfigurationRuntime.xsd). Both the XML documents and the site specific add-on configuration details are stored in a group of tables; [0022] A PluginConfiguration XSD describes how an add-on can be configured and a PluginConfiguration XML instance describes how a particular add-on should be configured).
 	4. The method of claim 1, wherein the data structure has at least one mapped property and at least one exposed property, the mapped property comprising an identifier of one or more Component Data Collector for collecting the first data, and the exposed property comprising a data structure for exposing the second data  (Charbonneau, see at least table 2 and 5 showing the add-on data defintions including plugin type ID …configuration and runtime properties, Configuration is stored as SML and maps to a pluginConfiguration. Runtime is stored as XML and maps to a pluginConfigurationRuntime ExtensibleSitePlugin Defines the relationship of an ExtensiblePlugin and a site, where this relationship can be characterized by (1) "existing" and (2) being enabled ExtensibleSitePluginValue Provides access to plugin values for a specific site … A PluginIntegrationInfo consists of one element, a process ID; [0031]).
  	5. The method of claim 1, wherein the device is a network node (Charbonneau, see at least , [0026] The environment in which an extensibility framework system and method operates is necessarily composed of a number of electronic components. E-commerce systems are hosted on servers located in data centers that are accessed by networked (e.g. internet) users through a web browser on a remote computing device and/or an API request created by the client website. One of ordinary skill in the art will recognize that a "host" is a computing system that is accessed by a user, usually over cable or phone lines, while the user is working at a remote location).
 	6. The method of claim 1, wherein the declarative parametric language in the file specifies a schema for the second data, and wherein the second data conforms with the schema (Charbonneau, see at least [0036] In general, two methods are used to create display add-ons and integration add-ons (or a display add-on with an integration component). These are illustrated in the flow charts in After the content manager selects the add-on, the logo image is retrieved from the add-on provider. A PluginConfiguration is created using PluginConfiguration.xsd and PluginConfigurationRuntime using PluginConfigurationRuntime.xsd. A sql script is automatically generated to insert PluginConfiguration and PluginConfigurationRuntime into commerce system tables; Note that xsd is XML schema describing the structure of an XML document in terms of constraints on the structure and content).

 	7. The method of claim 1, wherein collecting data includes collecting data from a firmware component, the firmware component being an intermediary between the at least one hardware component and the software components (Charbonneau, see at least, [0004], display a feature, or capture and deliver data to external systems …collecting the required data; note that firmware such as OS performs the basic and necessary functions such as input/output tasks for how a device communicates with other hardware devices such as a keyboards, hard drive, BIOS etc. [0015], send data…data feed; [0026]).
	8. The method of claim 1, wherein exposing the second data outside the binary executable file includes indicating on a display the second data (Charbonneau, see at least  [0015] The framework allows for the addition of three types of add-ons: (1) display add-ons, which provide a display component that is presented to a shopper when the shopper visits a site (examples: facebook like, follow and send); (2) integration add-ons, which send data (e.g. product/order/fulfillment data) from the e-commerce system to the third party, which can be used by the third party for marketing/analytics/recommendation purposes, for example, and which use an integration framework and jobs for providing the data to the third party; and (3) a display and integration combination whereby the add-on has both a display and an integration data feed component).
 Per claims 9, 11-14 and 16, they are system versions of claims 1, 3-6 and 8, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 3-6 and 8 above. 
Furthermore, per claim 13, wherein the device is a network element (Charbonneau, see at least , [0026] The environment in which an extensibility framework system and method operates is necessarily composed of a number of electronic components. E-commerce systems are hosted on servers located in data centers that are accessed by networked (e.g. internet) users through a web browser on a remote computing device and/or an API request created by the client website. One of ordinary skill in the art will recognize that a "host" is a computing system that is accessed by a user, usually over cable or phone lines, while the user is working at a remote location).
   	15. The system of claim 9 further comprising a firmware component and the at least one component data collector, the firmware component being a second non-transitory computer readable medium storing computer executable instructions that when executed by the processor causes the processor to collect a hardware data from each of the hardware components and store the hardware data to a shared memory location, the shared memory location being a location in memory that can be accessed by both the firmware component and the software component, and the at least one component data collector being software further configured to collect data from a shared memory location (Charbonneau, see at least, [0004], display a feature, or capture and deliver data to external systems …collecting the required data; note that firmware such as OS performs the basic and necessary functions such as input/output tasks for how a device communicates with other hardware devices such as a keyboards, hard drive, BIOS etc.; [0028], a secondary storage device …execute the software applications or programs…secondary storage[0026], [0027]; an extensibility framework system …hosted on servers located in data centers that are accessed by networked (e.g. internet) users though a web …the modules … as being “hosted” by a server … are stored in memory in the system; [0029], Google FTP location; Note that the server hosted modules are in the shared memory location where users can access). 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193